Questions presented by assignments of error 5 and 6 have already been determined adversely to appellant's contention, and we are not convinced that those cases should be overruled. Thomas v. City of Mobile, 82 So. 110, 203 Ala. 96, Guin v. City of Tuscaloosa (Ala.App.) 106 So. 64, ante, p. 61.
The second, third, and fourth assignments of error are based upon the rulings of the court in overruling defendant's objection to a question propounded to the city's only witness: "Where is Mr. Taylor now?" and in overruling defendant's motion to exclude the answer, "I don't know." Much argument is predicated on these two rulings, but we are unable to see how a reversal of this case could be grounded on the statement of a witness that he did not know where a party was. The question called for immaterial testimony, and the answer was immaterial, but how the answer could affect defendant's case is more than we can see.
Assignment of error 1 is based upon the refusal of the court to give at the request of the defendant the general charge.
We might agree with defendant's contention that the testimony of detectives, paid informers, and blackmailers should be closely scrutinized, and that such testimony is to be taken with great care and caution; yet its credibility rests with the jury and not with the court. The fact that the city's witness was a hired spotter was in evidence as an impeaching circumstance, but the jury saw him, observed his demeanor, heard him testify, and weighed what he had to say. The court very properly refused the charge as requested.
The judgment is affirmed.
Affirmed.